        Case 2:18-cv-00284-CMR Document 75-2 Filed 02/21/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
PRICING ANTITRUST LITIGATION                            16-MD-2724
                                                        HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:                              ORAL ARGUMENT REQUESTED

The State of Connecticut, et al. v. Actavis            17-CV-03768
Holdco U.S., Inc., et al.

The Kroger Co., et al. v. Actavis Holdco U.S.,         18-CV-00284
Inc., et al.

1199SEIU National Benefit Fund, et al. v.              18-CV-02401
Actavis Holdco U.S., Inc., et al.

West Val Pharmacy, et al. v. Actavis Holdco            18-CV-02533
U.S., Inc., et al.

Humana Inc. v. Actavis Elizabeth, LLC, et al.          18-CV-03299

Marion Diagnostic Center, LLC, et al. v.               18-CV-04137
McKesson Corporation, et al.


                                    [PROPOSED] ORDER

       AND NOW, this ____ day of ______________, 2019, upon consideration of Defendant

Mayne Pharma Inc.’s Motion Under FRCP 12(b)(6) To Dismiss Various Plaintiffs’ So-Called

“Overarching Conspiracy” Complaints (the “Motion”) and any responses and replies thereto, it is

hereby ORDERED that the Motion is GRANTED. The following complaints are DISMISSED

WITH PREJUDICE in their entirety as to Defendant Mayne Pharma Inc.: The State of

Connecticut, et al. v. Actavis Holdco U.S., Inc., et al. (17-CV-03768, ECF 15); The Kroger Co.,

et al. v. Actavis Holdco U.S., Inc., et al. (18-CV-00284, ECF 37); 1199SEIU National Benefit

Fund, et al. v. Actavis Holdco U.S., Inc., et al. (18-CV-02401, ECF 2); West Val Pharmacy, et al.


                                                 1
       Case 2:18-cv-00284-CMR Document 75-2 Filed 02/21/19 Page 2 of 2




v. Actavis Holdco U.S., Inc., et al. (18-CV-02533, ECF 4); Humana Inc. v. Actavis Elizabeth,

LLC, et al. (18-CV-03299, ECF 30); Marion Diagnostic Center, LLC, et al. v. McKesson

Corporation, et al. (18-CV-04137, ECF 23).


                                                 BY THE COURT:


                                                 ____________________________________
                                                       HON. CYNTHIA M. RUFE
                                                       United States District Judge




                                             2
